Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "similar" in claims 1-20 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Are the interfaces similar in terms of protocol, size, software or hardware?

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites the limitation “the platform is adapted to be dropped at a location by an unmanned aerial vehicle (UAV) and also adapted to be placed at a location by hand”, the second phrase “a location”   should be changed to “the location” or “another location”? Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US20170343326) in view of  Pollard (US20160107007).  
Regarding claim 1, Weiland discloses a low-power platform for sensing an environment (figs. 1-2) comprising: 
a plurality of similar interfaces for attaching environmental sensors (figs. 1-2, [0015-18], an array of sensors/interfaces communicate with the controller; a sensor detecting status information around the device can be considered as an environmental sensor), 
each of the interfaces for transferring peripheral power and environmental data between the platform and the respective environmental sensor when the mechanical interlock engages the respective environmental sensor (figs 1-2, [0015-18], each of the sensors/interfaces automatically provide power and data/status information); 
a multiplexer for combining the environmental data received from the environmental sensors that are attached to the interfaces into a single stream (figs 1-2, [0015-18], the controller combines all the sensor data into a single stream); 
a radio for forwarding of the stream from the processor toward a central system (figs 1-2, [0015-18], the relay 160 forwards the single stream to a base station); 

a dual port memory for temporarily storing the stream received from the multiplexer; 
a processor for intermittently retrieving the stream stored in the dual port memory; and 
a battery for supplying the peripheral power to the environmental sensors that are attached to the interfaces, and for supplying internal power for the interfaces, the multiplexer, the dual port memory, the processor, and the radio.
Pollard discloses each of the interfaces including a mechanical interlock for attaching a respective one of the environmental sensors and an electrical interlock for detecting whether the mechanical interlock engages the respective environmental sensor (Pollard, [0039], processor is configured to determine whether line connector is in a latched or locked position, signal indicates whether latch portion is a locked condition. Here, the latch is considered as a mechanical interlock, and the processor is considered an electrical interlock, which detects if the sensor is latched or locked), 
a dual port memory for temporarily storing the stream received from the multiplexer (Pollard, [0045][0028], fig. 4, a memory and a processor  that is coupled to memory 206 for executing programmed instructions; here, the controller taught by Weiland combines all the sensed data and stored in the memory taught by Pollard. Memory may have more than one devices which implies it has more than one ports),
a processor for intermittently retrieving the stream stored in the dual port memory (Pollard, [0045], a processor  that is coupled to memory 206 for executing programmed instructions; here, the controller taught by Weiland combines all the sensed data and stored in the memory taught by Pollard and retrieves the data for the transmission); and 
a battery for supplying the peripheral power to the environmental sensors that are attached to the interfaces, and for supplying internal power for the interfaces, the multiplexer, the dual port memory, the processor, and the radio (Pollard, fig. 4, [0034], power storage device such as a battery to provide power to all the interfaces).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Weiland with the teachings given by Pollard. The motivation for doing so would have been to ensure the sensors are securely connected to the system and the instructions are properly implemented (Pollard, [0002], fig. 4 with power supplies). 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland in view of Pollard further in view of Vazirani (US20190035242).
Regarding claim 2, Weiland and Pollard disclose the platform of claim 1, 
Weiland discloses passive RFID (Weiland, [0035]), which can be implicitly considered as PIR, Weiland does not explicitly disclose the platform comprising a passive infrared (PIR) sensor that is the respective environmental sensor attached at one of the interfaces.
Vazirani discloses the platform comprising a passive infrared (PIR) sensor that is the respective environmental sensor attached at one of the interfaces (Vazirani, fig. 1, [0024], the system contains sensors, such as ambient light sensors, passive infrared sensors).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Weiland with the teachings given by 

Regarding claim 3, Weiland and Pollard disclose the platform of claim 1, 
wherein the environmental data for the detector is transferred from the detector to the platform for the forwarding toward the central system (Weiland, figs 1-2, [0015-18], the relay 160 forwards the single stream to a base station); 
Weiland does not explicitly disclose comprising a detector of wireless communications that is the respective environmental sensor attached at one of the interfaces, the detector configured to detect one or more wireless networks, including detecting a respective name of each wireless network, and further including detecting a network address and a received signal strength for each of one or more devices active on each wireless network, wherein the environmental data for the detector includes, for each of the one or more wireless networks, the respective name of the wireless network and the network address and the received signal strength of each of the one or more devices active on the wireless network.
Vazirani discloses comprising a detector of wireless communications that is the respective environmental sensor attached at one of the interfaces, the detector configured to detect one or more wireless networks, including detecting a respective name of each wireless network, and further including detecting a network address and a received signal strength for each of one or more devices active on each wireless network (Vazirani, [0072][0085-86], the monitoring system may determine network information, including addresses, names and signal strength received), wherein the environmental data for the detector includes, for each of the one or more wireless networks, the respective name of the wireless network and the network address and the received signal strength of each of the one or more devices active on the wireless network (Vazirani, [0072][0085-86], the monitoring system may determine network information, including addresses, names and signal strength received, may send alert notification).  
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Weiland with the teachings given by Vazirani. The motivation for doing so would have been to detect a threat situation associated with a presence of the intruder, prevent the intruder from breaking into the premises, provide safe exit routes to registered users present within and/or near the premises, sound audible alarms within the premises, and/or notify security personnel during the threat situation (Vazirani, [0003]).

Regarding claim 4, Weiland, Pollard and Vazirani disclose the platform of claim 3, wherein, for each the one or more wireless networks, the processor is adapted to support enhanced RF or wireless cyber situational awareness, remote network vulnerability penetration testing, or deployment of open source cyber effects (Vazirani, [0022][0037], security system, security footage; the monitoring system 305 may proceed to compare the response of the intruder to predefined criteria and determine a high threat score associated the device 375 indicative of a genuine threat situation).  It is noted that the applicant uses selective language 

Regarding claim 5, Weiland and Pollard disclose the platform of claim 1, 
comprising the environmental sensors attached to the interfaces, wherein each of the environmental sensors is one of: 
a receiver for a global positioning system (GPS) (Weiland,  [0017]).
Weiland does not explicitly disclose each of the environmental sensors is one of:
a passive infrared (PIR) sensor for detecting a physical presence; an active microwave sensor for detecting a physical presence; an acoustic receiver; a magnetometer; a hyperspectral imager; a detector of wireless Ethernet communications; a detector of cellular communications; a radio receiver; and an accelerometer for detecting movement of the platform.  
Vazirani discloses each of the environmental sensors is one of: 
a passive infrared (PIR) sensor for detecting a physical presence (Vazirani, fig. 1, [0024]); 
an active microwave sensor for detecting a physical presence (Vazirani, fig. 1, [0024]); 
an acoustic receiver; a magnetometer; a hyperspectral imager; 
a detector of wireless Ethernet communications; 
a detector of cellular communications; a radio receiver; and
 an accelerometer for detecting movement of the platform. 
It is noted that the applicant uses selective language in this claim and the examiner is only showing one or more of the claimed options.	
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weiland in view of Pollard further in view of Reimer (US 20200072766)
Regarding claim 6, Weiland and Pollard disclose the platform of claim 1, 
Weiland does not explicitly disclose the interfaces are arranged on a convex surface of the platform, such that when the environmental sensors are attached at the interfaces, the environmental sensors are oriented to sense in a plurality of different directions.
Reimer discloses the interfaces are arranged on a convex surface of the platform, such that when the environmental sensors are attached at the interfaces, the environmental sensors are oriented to sense in a plurality of different directions (Reimer, fig. 13, [0064], sensors are placed on a curve, rather than a flat planes, the curve can be convex, sensing insects in different directions).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Weiland with the teachings given by Pollard. The motivation for doing so would have been to increase the performance  by using different geometry (Reimer, [0064]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weiland in view of Pollard further in view of KR (KR102166986).
Regarding claim 16, Weiland and Pollard disclose the platform of claim 1, 
Weiland does not explicitly disclose wherein the multiplexer is inactive in a standby mode until any one of the interfaces indicates that the environmental data from the respective environmental sensor is ready for transfer or until a local interface indicates that local data is ready for transfer, and the multiplexer returns to the inactive standby mode after transferring the environmental data or the local data to the dual port memory for temporary storage in the stream.
KR discloses wherein the multiplexer is inactive in a standby mode until any one of the interfaces indicates that the environmental data from the respective environmental sensor is ready for transfer or until a local interface indicates that local data is ready for transfer, and the multiplexer returns to the inactive standby mode after transferring the environmental data or the local data to the dual port memory for temporary storage in the stream (KR, figs. 6, 8, [0032][0055], may remain in a inactive state while sleeping, eg, until receiving a notification that new data is ready to be transmitted; goes back to the inactive state 602a immediately after transmitting the data).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Weiland with the teachings given by KR. The motivation for doing so would have been to improve latency and battery life by reducing signaling and conserve power (KR, [0032]).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Weiland in view of Pollard further in view of Bhageria (US 20180105236).
Regarding claim 20, Weiland and Pollard disclose the platform of claim 1, 
Weiland does not explicitly disclose the platform is adapted to be dropped at a location by an unmanned aerial vehicle (UAV) and also adapted to be placed at a location by hand.
Bhageria discloses the platform is adapted to be dropped at a location by an unmanned aerial vehicle (UAV) and also adapted to be placed at a location by hand (Bhageria, [0023][0032][0041], the sensors can be deployed using drone or UAV; and the sensors may be manually deployed or placed by a hand).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Weiland with the teachings given by Bhageria. The motivation for doing so would have been to efficient deploy the sensor/platform either by drone or manually (Bhageria, [0042]).

Allowable Subject Matter
Claims 7-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.